Exhibit 10.1 Wong Siu Hong （黃兆康） Present Date : Dec 29, 2010 Dear Mr. Wong: OFFER OF EMPLOYMENT It is our pleasure to extend the following offer of employment to you. Title: General Manager Reporting Relationship: The position will report to the Managing Director, Mr. Yu Chun Ming. Job Goals: To manage and develop the sales, production and the whole operation of the Company to achieve the following targeted net profit for the coming years: 2011 - Targeted EBITDA of RMB 5 millions 2012 - Targeted EBITDA of RMB 10 millions 2013 - Targeted EBITDA of RMB 20 millions After 2013 - to be agreed Base Salary:Will be paid monthly of HK$62,380 which is equivalent to HK$748,560 on an annual basis. Year End Bonus: Upon satisfactory completion of the first 365 days of employment and on each subsequent anniversary, a bonus of HK$194,950 will be paid. Room 609-612, Wealth Commercial Centre, 48 Kwong Wa Street, Mongkok, Kowloon, Hong Kong. www.maxcleangroup.com 香港九龍旺角廣華街廣發商業中心609-612室
